261 S.E.2d 925 (1980)
299 N.C. 124
STATE of North Carolina
v.
Gaither Dean PREVETTE, William Norman Stafford, Walter Lee St. John, Randy Marylon Grimes, Phillip Mark Sutton, Francis Earl Wood.
Supreme Court of North Carolina.
January 8, 1980.
Isham B. Hudson, for State.
Gerrans & Spence, for defendants, Prevette, Stafford, St. John and Grimes.
White, Allen, Hooten, Hodges & Hines, for defendants, Sutton and Wood.
Defendants' notice of appeal and petition for discretionary review under G.S. § 731, 43 N.C.App. 450, 259 S.E.2d 595. Motion of the State to dismiss the appeal for lack *926 of substantial constitutional question. Petition denied; motion allowed.